UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.
                                                  No. 02-4215
WARREN JAMAL TURNER, a/k/a
Bridges,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
       for the Northern District of West Virginia, at Elkins.
              Frederick P. Stamp, Jr., District Judge.
                            (CR-00-7)

                      Submitted: August 14, 2002

                       Decided: October 7, 2002

Before NIEMEYER, WILLIAMS, and MICHAEL, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Jonathan D. Fittro, Clarksburg, West Virginia, for Appellant. Thomas
E. Johnston, United States Attorney, Sherry L. Muncy, Assistant
United States Attorney, Clarksburg, West Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                      UNITED STATES v. TURNER
                               OPINION

PER CURIAM:

   Warren Jamal Turner was convicted by a jury of conspiracy to dis-
tribute fifty grams or more of cocaine base, 21 U.S.C. § 846 (2000);
distribution of cocaine base, 21 U.S.C. § 841 (2000); aiding and abet-
ting the forcible assault of a police officer, 18 U.S.C. § 111 (2000);
and aiding and abetting the unlawful use, carrying or brandishing of
a firearm in relation to a drug trafficking crime, 18 U.S.C. § 924(c)
(2000). Turner was sentenced to 324 months imprisonment. On
appeal, Turner maintains there was insufficient evidence to support
his conviction for conspiracy and the district court erred in its instruc-
tions on conspiracy. We affirm.

   This court must affirm the conviction if there is substantial evi-
dence, when viewed in the light most favorable to the government, to
support the verdict. Glasser v. United States, 315 U.S. 60, 80 (1942).
In determining whether the evidence is substantial, we view the evi-
dence in the light most favorable to the government; we inquire
whether there is evidence sufficient to support a finding of guilt
beyond a reasonable doubt. United States v. Burgos, 94 F.3d 849, 862
(4th Cir. 1996) (en banc). In evaluating the sufficiency of the evi-
dence, we do not review witness credibility, and we assume the fact
finder resolved all contradictions in the evidence in the government’s
favor. United States v. Romer, 148 F.3d 359, 364 (4th Cir. 1998). If
the evidence supports different reasonable interpretations of the evi-
dence, the jury decides which to believe. United States v. Murphy, 35
F.3d 143, 148 (4th Cir. 1994). We have reviewed the record and we
find sufficient evidence to support Turner’s conviction for conspiracy
to distribute cocaine base.

   Turning to Turner’s claim of erroneous jury instructions, we review
a claim that a jury instruction inaccurately stated the law de novo.
United States v. Ellis, 121 F.3d 908, 923 (4th Cir. 1997). Jury instruc-
tions are not evaluated in isolated segments, but are considered as a
whole. See United States v. Cropp, 127 F.3d 354, 360 (4th Cir. 1997);
see also Estelle v. McGuire, 502 U.S. 62, 72 (1991). We find the dis-
trict court’s instruction based on our decision in Cropp was not a mis-
                      UNITED STATES v. TURNER                       3
statement of the law, and considering the instructions as a whole, the
Cropp instruction was not prejudicial.

   Accordingly, we affirm Turner’s conviction. We dispense with oral
argument because the facts and legal contentions are adequately pre-
sented in the materials before the court and argument would not aid
the decisional process.

                                                         AFFIRMED